FILED
                           NOT FOR PUBLICATION
                                                                              MAR 15 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN HAROLD LUEBBERS,                            No.   19-17566

              Petitioner-Appellant,              D.C. No.
                                                 2:15-cv-02348-MCE-KJN
 v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM*
CORRECTIONS AND
REHABILITATION; JAMES
ROBERTSON, Warden, Solano State
Prison,

              Respondents-Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                       Argued and Submitted March 9, 2022
                            San Francisco, California

Before: THOMAS, McKEOWN, and GOULD, Circuit Judges.

      Petitioner John Harold Luebbers appeals the district court’s denial of his

habeas petition under 28 U.S.C. § 2254. We review the district court’s denial of a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
§ 2254 petition de novo. Carter v. Davis, 946 F.3d 489, 501 (9th Cir. 2019). The

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) applies here.

We have jurisdiction under 28 U.S.C. § 2253(a). We affirm. Because the parties

are familiar with the factual and procedural history, we need not recount it here.

      1.     We decline to consider petitioner’s claim that the totality of trial

counsel’s conduct entirely failed to subject the prosecution’s case to meaningful

adversarial testing under United States v. Cronic, 466 U.S. 648 (1984), because the

issue was not presented to the district court and was raised for the first time on

appeal. Smith v. Richards, 569 F.3d 991, 995 (9th Cir. 2009).

      2.     The California Court of Appeal reasonably denied petitioner’s

ineffective assistance of counsel claim concerning trial counsel’s concession of

intent to kill and malice in his closing argument. The court reasonably concluded

that trial counsel’s decision to “admit[] what he had to admit” to buy credibility

with the jury was a tactical decision and therefore subject to a “strong

presumption” of “the exercise of professional judgment.” Yarborough v. Gentry,

540 U.S. 1, 8 (2003). The decision was a reasonable application of Strickland v.

Washington, 466 U.S. 668, 687 (1984). AEDPA deference therefore applies and

bars relief. 28 U.S.C. § 2254(d).

      3.     The California Superior Court reasonably denied petitioner’s

ineffective assistance of counsel claim as to counsel’s conduct at trial. The court
denied petitioner’s claim that his trial attorney was ineffective for not introducing

Detective Strasser’s report because it constituted inadmissible hearsay under state

law, a conclusion we are bound to follow. See Bradshaw v. Richey, 546 U.S. 74,

76 (2005) (“[A] state court’s interpretation of state law . . . binds a federal court

sitting in habeas corpus.”).

      Similarly, the California Superior Court’s conclusion that the preliminary

report of psychiatrist Dr. Schaffer was inadmissible, is a state law question that is

not cognizable in a federal habeas petition. Id.

      To the extent petitioner now claims that his attorney was ineffective for

failing to call Dr. Schaffer as a witness, a fair reading of the preliminary report

indicates that it contained both helpful and damaging evidence as to

premeditation—the central issue at trial. “[S]trategic choices made [by counsel]

after thorough investigation . . . are virtually unchallengeable.” Strickland, 466

U.S. at 690. A choice not to present testimony that would open the door to the

introduction of damaging evidence is a strategic choice entitled to deference under

Strickland. Carter, 946 F.3d at 519.

      We affirm the judgment of the district court.

      AFFIRMED.